OPINION ON REHEARING.
The opinion of the court was delivered by
Mason, J.:
The trial court sustained obj ections to the admission in evidence of two tax deeds offered by the plaintiff in error. Upon the original hearing in this court this action was approved upon the ground that the deeds, which were based upon certificates assigned by the county, were void upon their face because of their omission to recite that the county treasurer in bidding off the property at the sale acted for the county, and that he bid the amount of taxes and *726charges then due. A rehearing was granted for the purpose of giving further consideration to the question of whether, in the case of one of the deeds, which had been of record for more than five years when the litigation was begun, the substance of the omitted recitals might not be deemed to be covered by inferences fairly to be drawn from other statements that it contained, by the use of that liberal interpretation to which deeds of this class are entitled. Upon such consideration the court concludes that this deed, although informal and defective by reason of the omissions noted, may be upheld by the aid of the presumptions to be indulged in its support after- it has remained of record and unassailed for five years. The deed recites that the property could not be sold for the amount against it and was bid off by the county treasurer. To give effect to these recitals they will be construed as meaning that the property could not be sold for want of individual bidders and was therefore bid off by the county treasurer for the county. This interpretation is aided by the subsequent statement that thereafter the county treasurer issued, and the county clerk assigned, a tax-sale certificate for the property, as these acts could have had no place in the proceedings preliminary to the issue of the tax deed if the original purchase had been made by the treasurer otherwise than for the county. The purchase in behalf of the county could only be made for the full amount charged against the property, which is shown in the deed. This consideration, together with the statement that the certificate was afterward executed upon the payment of an amount equal to the cost of redemption, will be deemed to supply the omission of a formal recital that the property was bid off by the treasurer for the amount of taxes and charges due against it.
The deeds are also defective in another respect. Each includes several separate tracts. There is no distinct and express recital in either, as there should *727be, that each tract was separately offered for sale for the amount against it. The recitals bearing upon this matter are as follow:
“And whereas, the treasurer of said county did . . . expose to public sale, ... in substantial conformity with all the requisitions of the statute in such case made and provided, the real property above described, for the payment of taxes, interests and costs then due and remaining unpaid upon each separate tract or parcel as above described; and whereas . . . said each respective piece or parcel of said real property could not be sold for the several sums of money, dollars and cents, placed opposite each respective piece or parcel of said real property as follows [stating the amount against each tract], being the whole amount of tax and charges on each tract or parcel as aforesaid, the same was bid off by the county treasurer of said county.”
In the case of the five-year-old deed, adopting as before a liberal rule of construction of the language employed, in view of the fact that no attack was made upon it within the period of limitation fixed by the statute, the recitals that the property was exposed to sale in conformity to the statute, and that each tract could not be sold for the amount against it, will be regarded as equivalent to a statement that each parcel was offered for sale separately for the proper amount.
The original order of affirmance is therefore set aside, and the judgment is reversed and a new trial ordered, with directions to admit in evidence the five-year-old tax deed.
All the Justices concurring.